Citation Nr: 0506767	
Decision Date: 03/09/05    Archive Date: 03/21/05

DOCKET NO.  99-10 087	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to a separate evaluation in excess of 10 percent 
for instability of the left knee, status post anterior 
cruciate ligament reconstruction.


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


ATTORNEY FOR THE BOARD

James A. Frost, Counsel




INTRODUCTION

The veteran served on active duty from October 1992 to 
November 1997.

This appeal to the Board of Veterans' Appeals (Board) arises 
from a rating decision in  June 1998 by the St. Louis, 
Missouri, Regional Office (RO) of the Department of Veterans 
Affairs (VA).

In December 2003, the Board remanded this case for further 
development of the evidence.  The case was returned to the 
Board in February 2005.

The Board's December 2003 remand noted that: a rating 
decision in April 2003 had granted a separate evaluation of 
10 percent for arthritis of the left knee; the veteran did 
not initiate an appeal from the RO's determination granting a 
separate evaluation of 10 percent for arthritis of the left 
knee; and, consequently, the Board does not have jurisdiction 
of an appeal on the issue of the evaluation of arthritis of 
the left knee.  Also, while this case was in remand status, a 
rating decision in November 2004 granted service connection 
for a scar, residual of a left knee anterior cruciate 
ligament reconstruction, and assigned an evaluation of 10 
percent for that disability.  The veteran has not initiated 
an appeal of the evaluation assigned by the RO for her left 
knee scar by filing a timely notice of disagreement, and so 
that issue is not before the Board at this time.  See 
38 C.F.R. § 20. 200 (2004).  Therefore, the sole issue 
currently on appeal is as stated on the first page of this 
decision.

FINDINGS OF FACT

The evidence of record is in equipoise on the issue of 
whether the instability of the veteran's left knee is 
productive of moderate impairment.




CONCLUSION OF LAW

With resolution of reasonable doubt, the schedular criteria 
for an evaluation of 20 percent for instability of the left 
knee, status post anterior cruciate ligament reconstruction, 
are met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. 
§ 4.71a, Diagnostic Code 5257 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002), and its implementing regulations, codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2003), are 
applicable to this appeal.  The VCAA and the implementing 
regulations provide that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim but is 
not required to provide assistance to a claimant if there is 
no reasonable possibility that such assistance would aid in 
substantiating the claim.  They also require VA to notify the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary that is necessary to substantiate 
the claim.  As part of the notice, VA is to specifically 
inform the claimant and the claimant's representative, if 
any, of which portion, if any, of the evidence is to be 
provided by the claimant and which part, if any, VA will 
attempt to obtain on behalf of the claimant.

The United States Court of Appeals for Veterans Claims 
(Court) has mandated that VA ensure strict compliance with 
the provisions of the VCAA.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002). 

Relevant to the duty to notify, the Court has indicated that 
notice under the VCAA must be given prior to an initial 
unfavorable decision by the agency of original jurisdiction.  
See Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004) 
(Pelegrini II).  In Pelegrini II, 18 Vet. App. at 120-121, 
the Court held that the VCAA requires VA to provide notice, 
consistent with the requirements of 38 U.S.C.A. § 5103(A), 
38 C.F.R. § 3.159(b), and Quartuccio, that informs the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim, (2) that VA will 
seek to provide, and (3) that the claimant is expected to 
provide and that, furthermore, in what can be considered a 
fourth element of the requisite notice, VA must "also 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim", under 
38 C.F.R. § 3.159(b).  In Pelegrini II, the Court clarified 
that VA's regulations implementing amended section 5103(a) 
apply to cases pending before VA on November 9, 2000, even if 
the RO decision was issued before that date and that, where 
notice was not mandated at the time of the initial RO 
decision, it was not error to provide remedial notice after 
such initial decision.  Pelegrini II, 18 Vet. App. at 120.    

A VCAA notice letter furnished to the veteran in May 2003 by 
the RO and a VCAA notice letter furnished to the veteran in 
May 2004 by the VA Appeals Management Center (AMC) in 
Washington, DC, informed the veteran of the evidence needed 
to substantiate her claim, of the evidence which VA had 
obtained and would request, and of the evidence which she 
should submit in support of her claim.  The AMC's May 2004 
letter advised the veteran that it was her responsibility to 
make sure that VA received any relevant non-VA records.  A 
supplemental statement of the case furnished to the veteran 
in November 2004 by the RO notified the veteran of the 
reasons and bases for the continued denial of her claim.

The RO's and AMC's letters to the veteran and the 
supplemental statement of the case satisfied the first three 
elements of notice discussed in Pelegrini II.  Although VA 
did not explicitly request that the veteran provide any 
evidence in her possession she thought was relevant to his 
claims, it did, as noted above, advise her that it was her 
ultimate responsibility to support her claim with appropriate 
evidence such that any deficiency in the wording of the 
notice was a harmless error.  The Board also finds that any 
error in not providing a single notice to the appellant 
covering all content requirements would be harmless and non-
prejudicial, in that the veteran has not identified any 
pertinent records to be obtained by VA.  In light of the 
foregoing, the Board concludes that the veteran was afforded 
adequate notice specific to the instant claim.  See Bernard 
v. Brown, 4 Vet. App. 384, 392-94 (1993).

VA has also fulfilled the duty assist pursuant to the VCAA.  
VA afforded the veteran four medical examinations to evaluate 
the nature and severity of her left knee disorder, to include 
any instability.  The veteran and her representative have not 
identified any additional evidence as relevant to the current 
appeal.  The Board, therefore, finds that further assistance 
is not required and the case is ready for appellate review.

II. Legal Criteria

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4 (2004).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§ 4.1 (2004).  Separate diagnostic codes identify the various 
disabilities and the criteria for specific ratings.

38 C.F.R. § 4.71a, Diagnostic Code 5257 (2004), pertaining to 
other impairment of a knee, provides that slight recurrent 
subluxation or lateral instability warrants an evaluation of 
10 percent.  Moderate recurrent subluxation or lateral 
instability warrants an evaluation of 20 percent.  An 
evaluation of 30 percent requires severe recurrent 
subluxation or lateral instability.

In a case before VA with respect to benefits under laws 
administered by VA, the law provides that VA shall consider 
all information and lay and medical evidence of record.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, VA shall give the benefit of the doubt to the 
claimant.  38 U.S.C.A. § 5107(b) (West 2002).       



III. Factual Background and Analysis

At a VA joints examination in April 1998, the examiner 
reported that the veteran's left knee had normal valgus and 
varus stability.  The diagnosis was status post left anterior 
cruciate ligament reconstruction with a normal physical 
examination.

In her substantive appeal, received in May 1999, the veteran 
stated that, "My left knee is still unstable which limits 
the type of employment that I can apply for.  I am unable to 
work as a law enforcement or correctional officer due to this 
problem." The Board finds that the veteran's statement in 
that regard is credible.

At a VA fee-basis examination in August 2000, the veteran's 
complaints concerning her left knee included swelling and 
buckling.  The examiner's findings included a statement that, 
in terms of overall functional status, the ligament stability 
of the veteran's left knee was good.

At a VA joints examination in October 2002, the veteran's 
complaints concerning her left knee included instability, 
particularly when walking on stairs or hills.  The examiner 
made no findings as to the stability or instability of the 
veteran's left knee.  The pertinent diagnosis was 
postoperative changes in the left knee.

At a VA orthopedic examination in June 2004, the veteran's 
primary complaint was instability and buckling of her left 
knee.  She reported that the knee had given out several times 
and on one occasion she fell and sustained a hairline 
fracture of the left ankle, causing her to lose time from 
work.  She stated that, if she tried to walk rapidly, she 
would have pain and swelling of her left knee.  If she tried 
to run, her left knee would buckle or would feel like it was 
going to buckle.

On examination, there was good stability of the left knee to 
medial/lateral stress.  However, the examiner noted that the 
physician who examined the veteran's left knee in August 
2000, who advised her to avoid twisting or pivoting 
activities with her left knee, evidently felt that, although 
the knee may have been clinically stable, the veteran had 
symptoms of instability of the left knee.  The examiner 
stated that he concurred with this finding.  The examiner 
found that, while the instability of the veteran's left knee 
was mild when measured objectively, in light of her history 
of buckling of the knee and falling on one occasion, the 
impairment of the veteran's left knee should be considered 
significant.

Upon consideration of the evidence of record, especially the 
findings and opinion of the June 2004 VA orthopedic examiner, 
the Board finds that there is an approximate balance of 
positive and negative evidence on the issue of whether the 
instability of the veteran's left knee is moderate so as to 
warrant an evaluation of 20 percent.  Resolving the doubt on 
that issue in the veteran's favor, entitlement to a separate 
evaluation of 20 percent for instability of the left knee, 
status post anterior cruciate ligament reconstruction, is 
established.  See 38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 
38 C.F.R. § 4.71a, Diagnostic Code 5257 (2004).  Severe 
instability of the left knee has not been demonstrated so as 
to warrant an evaluation higher than 20 percent.

ORDER

A separate evaluation of 20 percent, but no more, is granted 
for instability of the left knee, status post anterior 
cruciate ligament reconstruction.



	                        
____________________________________________
	F. Judge Flowers
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


